       Case 20-14260-mdc        Doc 48
                                     Filed 04/15/21 Entered 04/16/21 07:49:46            Desc Main
                                     Document Page 1 of 1
                              UNITED STATES BANKRUTPCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       IN RE:                                      Chapter 13
       WILLIAM C PANETTA



                             Debtor                Bankruptcy No. 20-14260-MDC



                                                   ORDER

          AND NOW, upon consideration of the Motion to Dismiss Case filed by William C. Miller, Standing

 Trustee, and after notice and hearing, it is hereby ORDERED that this case is DISMISSED and that any wage

 orders previously entered are VACATED.




     April 15, 2021

                                      _________________________________
                                                  Magdeline D. Coleman
                                                  Chief U.S. Bankruptcy Judge

William C. Miller, Trustee
P.O. Box 1229
Philadelphia, PA 19105

Debtor’s Attorney:
ALAN B KANE ESQ
600 Louis Drive
SUITE 201
Warminster, PA 18974-


Debtor:
WILLIAM C PANETTA

37 DALE DRIVE

ROYERSFORD, PA 19468
